DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected under 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Applicant argued in the remark that Without conceding to the propriety of the rejection and solely to expedite prosecution of the application, Applicant respectfully submits that the rejection has been overcome by amending independent claims 1, 5, and 9 to incorporate the allowable features of dependent claim 4. As such, claims 1-3, 5-7, 9-11, and 13 are allowable over the cited art.
   	Examiner respectfully disagree, Applicant has partially incorporated of the allowable subject matter into independent claims respectively without all the limitations from the claim 4. After carefully reviewing the amended limitations, there is a new prior art disclosed the amended limitations, thus amended limitations do not make the application’s prosecution to be expedited.  Moreover, the amended limitations “ wherein the encrypted key causes the encrypted data to be protected against an attack from a quantum computer”.  Wherein the quantum computer is not the main component of the claim because an attack is from the computer or the encrypted data to be protected but this encrypted data is not part of the quantum computer. It is the route that encrypted key protect the data in the security technology and the encrypted key is protected from the any attack from any computer or in the network. This amended limitation can be seen as intendent purpose without tied with the above body of the claim limitations. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	As per claim 1, this claim recited the phrase “the encrypted key” in line 11, does it refer to the symmetric key, private key or public key, and does the encrypted data refer to the symmetric key encrypted data or public key encrypting the symmetric key?  
 	 Examiner is considering, the symmetric key and the receiver encrypts the symmetric key using a public key for examination purpose.
 	As per claims 2-4, those claims are rejected based on the same rational set for the claim 1.
 	As per claim 5, this claim recited the phrase “the encrypted key” in line 11, does it refer to the symmetric key, private key or public key, and does the encrypted data refer to the symmetric key encrypted data or public key encrypting the symmetric key?  
 	 Examiner is considering, the symmetric key and the receiver encrypts the symmetric key using a public key for examination purpose.
 	As per claims 6-8 and 13, those claims are rejected based on the same rational set for the claim 5.
 	As per claim 9, this claim recited the phrase “the encrypted key” in line 11, does it refer to the symmetric key, private key or public key, and does the encrypted data refer to the symmetric key encrypted data or public key encrypting the symmetric key?  
 	 Examiner is considering, the symmetric key and the receiver encrypts the symmetric key using a public key for examination purpose.
 	As per claims 10-12, those claims are rejected based on the same rational set for the claim 9.
		 
		 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu US 8099598 in view of Morgan et al US 2003/0204738 in view of Smith US 2019/0036543.

 	As per claim 1, Liu discloses a method, comprising: 
 	encrypting , at a sending system, data  with a  secret key, symmetric key of a first encryption engine ( col 3, Lines 56-58, encrypting the message , i.e. data, using a secret key, making the secret key accessible to a key server); 
 	independent of whether a public key is available for a receiving system (abstract  A public-key based secure messaging system with automatic receiver enrollment is disclosed. A sender in the system first determines whether a receiver has a public key. If the receiver has a public key, the messages will be sent to the receiver using a standard public-key based encryption.), sending the encrypted data to the receiving system ( col 3, lines 57-58 sending the encrypted message to the recipient,); 
 	responsive to a determination that the public key is not available for the receiving system (abstract, If the receiver does not have a public key, the first message will be sent to the receiver using a delivery method that does not require the receiver to have a pair of public and private keys prior to sending the message. However, when the receiver accesses the first message, a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver), creating a public/private key pair for the receiving system utilizing a second encryption engine ( abstract  a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver.
); and 
 	encrypting at the receiving system the symmetric key  ( col 4, lines 2-3,   encrypting the secret key, i.e. symmetric key,  using a receiver specific key ) with the public key of the public/private key pair such that the symmetric key is decryptable at the receiving system using the private key of the public/private key pair ( col 4, lines 8-9, using the receiver specific key, i.e. the private key,  to decrypt the secret key,i.e. the symmetric key, using the secret key to decrypt the message).
 	
 	Liu does not explicitly disclose encrypting at the receiving system the symmetric key with the public key of the public such that the symmetric key is decryptable at the receiving system using the private key; Wherein the encrypted key causes the encrypted data to be protected against an attack from a quantum computer.

 	However, Morgan disclose encrypting at the receiving system the symmetric key  with the public key of the public (par 0023  the receiver encrypts the symmetric key using a public key unique to the reception means and a corresponding public key encryption algorithm) such that the symmetric key is decryptable at the receiving system using the private key  (par 0024 then decrypts the symmetric key using a private key corresponding to the public key and the public key encryption algorithm that were used to encrypt the symmetric key ).
  Wherein the encrypted key causes the encrypted data [par 0023  the receiver encrypts the symmetric key, i.e. encrypted key, using a public key (result of the encryption is equal to the ,i.e. encrypted data), unique to the reception means and a corresponding public key encryption algorithm]
 	
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of symmetric key encrypting of Liu, based on the teaching of receiver of encoding of Morgan, because doing so would provide an agreed upon public key cryptographic algorithm to protect the data (par 0014).
 	The combination does explicitly disclose the encryption key to be protected against an attack from a quantum computer (intendent purpose claim).
 	However, Smith discloses the encryption key data to be protected against an attack from a quantum computer (0029] One implication of using a large external codec dictionary as an encryption key is that the number of possible keys in the respective key space is much greater than that of current encryption methods such as AES and RSA, which suggests stronger protection against quantum computer brute force key attack. )

 	Therefore, Motivation would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of symmetric key encrypting of Liu, based on the teaching of receiver of encoding of Morgan, based on the teaching of using the encryption key to prevent the attack from the quantum computer of Smith provide that predictable results, thus, to provide a stronger protection for the data (par 0029).


 	As per claim 2, Liu in view Morgan in view of Smith discloses the method of claim 1, further comprising: Liu disclose determining at the sending system that the public key is not available for the receiving system before the encrypting of the data with the symmetric key (abstract, If the receiver does not have a public key, the first message will be sent to the receiver using a delivery method that does not require the receiver to have a pair of public and private keys prior to sending the message. However, when the receiver accesses the first message, a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver).  

 

 	As per claim 3, Liu in view Morgan in view of Smith discloses The method of claim 1, Liu discloses wherein the symmetric encryption engine implements advanced encryption standard (AES) ( col 7, lines 9-12, AES, with a randomly generated symmetric key).
 
 
 	As per claim 5,  Liu discloses a method, comprising: 
 	encrypting  at a sending system, data, with a first symmetric key of a first encryption engine ( par 0355 A symmetric key can be randomly generated, as result of data, encryption data,  by the sender, i.e. first encryption engine, and encrypted using the public key of the receiver); Page 2 of 7DOCKET NO.: 079123.000019PATENT Application No.: 16/893,709 
 	Office Action Dated: January 07, 2022 independent of whether a public key is available for a receiving system, sending the encrypted data to the receiving system (abstract  A public-key based secure messaging system with automatic receiver enrollment is disclosed. A sender in the system first determines whether a receiver has a public key. If the receiver has a public key, the messages will be sent to the receiver using a standard public-key based encryption); 
 	obtaining at the receiving system the first symmetric key (col 7, lines 6-15,  the message is encrypted using a symmetric key encryption algorithm, such as AES (Advanced Encryption Algorithm), with a randomly generated symmetric key, and a public key encryption algorithm, such as RSA, is used to encrypt the symmetric key.  And (22) At Step (107), the Receiver (40) receives the encrypted message and decrypts it using the Receiver Private Key (45). Wherein the message includes the symmetric key and wherein the decrypting the message to obtain the symmetric key); 
 	decrypting ,at the receiving system with the obtained first symmetric key, the sent encrypted data, (col 4, lines 5-10 sending the receiver specific key from the key server to the receiver after the receiver is authenticated, using the receiver specific key to decrypt the secret key, using the secret key to decrypt the message, and storing the receiver specific key into an encrypted key file at the receiver);
 	 encrypting , at the receiving system with a second symmetric encryption key of the first encryption engine, the decrypted sent data (col 8, lines 5-10  The symmetric key will be used for encrypting the message, and the first time password will be used for authenticating the Receiver (40). And col 4, lines 5-10using the secret key to decrypt the message, and storing the receiver specific key into an encrypted key file at the receiver ); 
 	responsive to a determination that the public key is not available for the receiving system (abstract, If the receiver does not have a public key, the first message will be sent to the receiver using a delivery method that does not require the receiver to have a pair of public and private keys prior to sending the message. However, when the receiver accesses the first message, a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver ), creating, at the receiving system, a public/private key pair for the receiving system utilizing a second encryption engine(abstract  a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver.
); and 
 	encrypting at the receiving system the second symmetric encryption key ( col 4, lines 2-3,   encrypting the secret key, i.e. symmetric key,  using a receiver specific key) with the public key of the public/private key pair such that the second symmetric encryption key is decryptable at the receiving system using the private key of the public/private key pair col 4, lines 8-9, using the receiver specific key, i.e. the private key,  to decrypt the secret key,i.e. the symmetric key, using the secret key to decrypt the message).
 	
 		Liu does not explicitly disclose encrypting at the receiving system the symmetric key with the public key of the public such that the symmetric key is decryptable at the receiving system using the private key; Wherein the encrypted key causes the encrypted data to be protected against an attack from a quantum computer.

 	However, Morgan disclose encrypting at the receiving system the symmetric key  with the public key of the public (par 0023  the receiver encrypts the symmetric key using a public key unique to the reception means and a corresponding public key encryption algorithm) such that the symmetric key is decryptable at the receiving system using the private key  (par 0024 then decrypts the symmetric key using a private key corresponding to the public key and the public key encryption algorithm that were used to encrypt the symmetric key ).
  Wherein the encrypted key causes the encrypted data [par 0023  the receiver encrypts the symmetric key, i.e. encrypted key, using a public key (result of the encryption is equal to the ,i.e. encrypted data), unique to the reception means and a corresponding public key encryption algorithm]
 	
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of symmetric key encrypting of Liu, based on the teaching of receiver of encoding of Morgan, because doing so would provide an agreed upon public key cryptographic algorithm to protect the data(par 0014).
 	The combination does explicitly disclose the encryption key to be protected against an attack from a quantum computer (intendent purpose claim).
 	However, Smith discloses the encryption key data to be protected against an attack from a quantum computer (0029] One implication of using a large external codec dictionary as an encryption key is that the number of possible keys in the respective key space is much greater than that of current encryption methods such as AES and RSA, which suggests stronger protection against quantum computer brute force key attack. )

 	Therefore, Motivation would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of symmetric key encrypting of Liu, based on the teaching of receiver of encoding of Morgan, based on the teaching of using the encryption key to prevent the attack from the quantum computer of Smith provide that predictable results, thus, to provide a stronger protection for the data (par 0029).


 	As per claim 6, Liu in view of Morgan in view of Smith  discloses the method of claim 5, Liu discloses further comprising: determining at the sending system that the public key is not available for the receiving system before the encrypting of the data with the first symmetric key (abstract, If the receiver does not have a public key, the first message will be sent to the receiver using a delivery method that does not require the receiver to have a pair of public and private keys prior to sending the message. However, when the receiver accesses the first message, a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver).  

 	As per claim 7, Liu in view Morgan in view of Smith discloses the method of claim 5, wherein the symmetric encryption engine implements AES( col 7, lines 9-12, AES, with a randomly generated symmetric key).

 	As per clam 9, Liu discloses A non-transitory computer-readable medium comprising instructions executable by at least one processor to perform a method, the method comprising: Page 3 of 7DOCKET NO.: 079123.000019PATENT Application No.: 16/893,709 
Office Action Dated: January 07, 2022  receiving, from a sending system, encrypted data, with a first symmetric key of a first encryption engine ( par 0355 A symmetric key can be randomly generated by the sender and encrypted using the public key of the receiver, the encryption of the symmetric key is equal to the encrypted data the sender is sending to the receiver  and Page 2 of 7DOCKET NO.: 079123.000019PATENT Application No.: 16/893,709abstract  A public-key based secure messaging system with automatic receiver enrollment is disclosed. A sender in the system first determines whether a receiver has a public key. If the receiver has a public key, the messages will be sent to the receiver using a standard public-key based encryption); 
 	obtaining at the receiving system the first symmetric key (col 7, lines 6-15,  the message is encrypted using a symmetric key encryption algorithm, such as AES (Advanced Encryption Algorithm), with a randomly generated symmetric key, and a public key encryption algorithm, such as RSA, is used to encrypt the symmetric key.  And (22) At Step (107), the Receiver (40) receives the encrypted message and decrypts it using the Receiver Private Key (45). Wherein the message includes the symmetric key and wherein the decrypting the message to obtain the symmetric key); 
 	decrypting,  at the receiving system with the obtained first symmetric key, the received data (col 4, lines 5-10 sending the receiver specific key from the key server to the receiver after the receiver is authenticated, using the receiver specific key to decrypt the secret key, using the secret key to decrypt the message, and storing the receiver specific key into an encrypted key file at the receiver);
 	 encrypting the decrypted sent data at the receiving system with a second symmetric encryption key of the first encryption engine (col 8, lines 5-10  The symmetric key will be used for encrypting the message, and the first time password will be used for authenticating the Receiver (40).); 
 	responsive to a determination that the public key is not available for the receiving system (abstract, If the receiver does not have a public key, the first message will be sent to the receiver using a delivery method that does not require the receiver to have a pair of public and private keys prior to sending the message. However, when the receiver accesses the first message, a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver ), creating a public/private key pair for the receiving system utilizing a second encryption engine(abstract  a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver.
); and 
 	encrypting at the receiving system the second symmetric encryption key ( col 4, lines 2-3,   encrypting the secret key, i.e. symmetric key,  using a receiver specific key) with the public key of the public/private key pair such that the second symmetric encryption key is decryptable at the receiving system using the private key of the public/private key pair col 4, lines 8-9, using the receiver specific key, i.e. the private key,  to decrypt the secret key,i.e. the symmetric key, using the secret key to decrypt the message).
 	
 	Liu does not explicitly disclose encrypting at the receiving system the symmetric key with the public key of the public such that the symmetric key is decryptable at the receiving system using the private key; Wherein the encrypted key causes the encrypted data to be protected against an attack from a quantum computer.

 	However, Morgan disclose encrypting at the receiving system the symmetric key  with the public key of the public (par 0023  the receiver encrypts the symmetric key using a public key unique to the reception means and a corresponding public key encryption algorithm) such that the symmetric key is decryptable at the receiving system using the private key  (par 0024 then decrypts the symmetric key using a private key corresponding to the public key and the public key encryption algorithm that were used to encrypt the symmetric key ).
  Wherein the encrypted key causes the encrypted data [par 0023  the receiver encrypts the symmetric key, i.e. encrypted key, using a public key (result of the encryption is equal to the ,i.e. encrypted data), unique to the reception means and a corresponding public key encryption algorithm]
 	
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of symmetric key encrypting of Liu, based on the teaching of receiver of encoding of Morgan, because doing so would provide an agreed upon public key cryptographic algorithm to protect the data(par 0014).
 	The combination does explicitly disclose the encryption key to be protected against an attack from a quantum computer (intendent purpose claim).
 	However, Smith discloses the encryption key data to be protected against an attack from a quantum computer (0029] One implication of using a large external codec dictionary as an encryption key is that the number of possible keys in the respective key space is much greater than that of current encryption methods such as AES and RSA, which suggests stronger protection against quantum computer brute force key attack. )

 	Therefore, Motivation would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of symmetric key encrypting of Liu, based on the teaching of receiver of encoding of Morgan, based on the teaching of using the encryption key to prevent the attack from the quantum computer of Smith provide that predictable results, thus, to provide a stronger protection for the data (par 0029).



 	As per claim 10, Liu in view Morgan in view of Smith discloses  The medium of claim 9, Liu discloses wherein the method further comprises the sending system determining that the public key is not available for the receiving system before the encrypting of the data with the symmetric key (abstract, If the receiver does not have a public key, the first message will be sent to the receiver using a delivery method that does not require the receiver to have a pair of public and private keys prior to sending the message. However, when the receiver accesses the first message, a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver).  

 	As per claim 11, Liu in view of Morgan in view of Smith discloses the medium of claim 9, Liu discloses wherein a symmetric encryption engine of a receiving system is AES (col 7, lines 9-12, AES, with a randomly generated symmetric key).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu US 8099598 in view of Morgan et al US 2003/0204738 in view of Smith US 2019/0036543 in view of Hebert et al US 2015/0143468.

 	As per claim 13, Liu in view of Morgan in view of Smith discloses the method of claim 6, further comprising: the combination does not explicitly disclose sending by the sending system an invitation message to the receiving system with instructions on registering the receiving system. 
 	  However, Hebert discloses sending by the sending system an invitation message to the receiving system with instructions on registering the receiving system (par 0095 a registration invitation inviting the user to register with the cloud-based system, according to an aspect of the invention).
 	Therefore, Motivation would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of symmetric key encrypting of Liu, based on the teaching of receiver of encoding of Morgan, based on the teaching of using the encryption key to prevent the attack from the quantum computer of Smith provide that predictable results, thus, to provide a stronger protection for the data (par 0029).


 				Allowable Subject Matter
Claims 4,8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Lee at al US 7,551,740 discloses a method of sharing and reconstructing a secret, comprising: using a computer to perform the operations of: encoding the secret using a predetermined code; generating voices so that different weights are assigned to errors in an error vector according to locations of the errors in the error vector; encrypting the encoded secret using the error vector and distributing the encrypted encoded secret to participants; determining a number of voices required to decode the predetermined code; selecting a portion of the participants by the determined number of voices; collecting the encrypted encoded secret from the selected portion of the participants; and reconstructing the secret by decrypting and error-correction decoding the encrypted encoded secret, wherein code blocks are determined by a generator polynomial of the code, and the encoded secret has a codeword which concatenates the code blocks with different lengths together, and wherein the voices are determined so that different weights are assigned to the errors, which correspond to each code block in the error vector, the error vector e is known to the participants, code parameters are selected to make a (K,N) threshold secret sharing scheme realizable, where N=a number of secret shares of the secret distributed to the N participants, N=wt(e) wherein a weight (wt) .tau..sub.i(i =1,2, 3 . . . , N) is given to each secret share s.sub.i according to a location i in the error vector, as set forth in Equation (1) below: .times..times..tau. ##EQU00008## (d-1) or less errors are to be corrected, wherein a number of participants required to reconstruct the secret is at least K that satisfies wt(e)-K.ltoreq.(d-1)/2 or 2K.gtoreq.2 wt(e)-d+1, a minimum distance is d.ltoreq.deg g(x)+1 when using Goppa code, and the minimum distance is d.ltoreq.2(deg g(x))+1 when using binary Goppa code with a separable Goppa polynomial g(x), wherein for a generalized Goppa code, the minimum distance is estimated using the generalized Goppa code with a Goppa polynomial g(x) and a locator set L, and an arbitrary error set T={t.sub.1, t.sub.2, . . . , t.sub.l} that satisfies following Equation (2) with respect to the respective code blocks a.sub.1.sup.(l)a.sub.2.sup.(l). . . a.sub.n.sub.l.sup.(l) is corrected: (deg g(x))/2.gtoreq.t.sub.1.tau..sub.1+t.sub.2.tau..sub.2+ . . . +t.sub.l.tau..sub.l (2), wherein t.sub.1, t.sub.2, . . . , and t.sub.l denote numbers of errors contained in the code blocks with lengths of n.sub.1, n.sub.2, . . . , and n.sub.l, respectively, and wherein in a generalized binary Goppa code, (deg g(x))/2 presented in Equation (2) is converted into (2 deg g(x))/2.

 	Bezzateev et al US 2021/0344476 discloses system and method for encryption of data. The system and method utilizes a cryptographic function that provides asymmetric encryption/decryption and digital signing capabilities that are hardened against cyber attack from quantum computers;  and input device configured to receive data to be encrypted, decrypted, signed, and verified; and a processor configured to receive the data to be encrypted, decrypted, signed, and verified and to encrypt, decrypted, signed, and verified the data using instructions from a cryptographic engine; wherein the instructions, when executed, cause encryption, decrypted, signed, and verified of the data using a code-based encryption scheme based on binary irreducible Goppa code in which a support set consists of rational functions with a degree of a denominator not greater than a degree of a Goppa polynomial and wherein the encrypted data is protected against an attack from a quantum computer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496